 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1



CLAIMS SETTLEMENT AGREEMENT






This Claims Settlement Agreement (the “Claims Settlement Agreement”) is made as
of April 23, 2007, by and among Calpine Corporation (“Calpine”), Calpine Acadia
Holdings, LLC (“CAH”) and Calpine Energy Services, L.P. (“CES”), as debtors and
debtors in possession (and together with their affiliated domestic
debtor-subsidiaries, the “Debtors”), and Acadia Power Partners, LLC (“APP”) and
Acadia Power Holdings, LLC (“APH”) (APP, APH, Calpine, CAH and CES are each
referred to herein as a “Party” or collectively as the “Parties”).
 
Recitals
 
WHEREAS, APP owns and operates a natural gas fueled electrical generation plant
located in Acadia Parish, south of Eunice, Louisiana, which consists of two
combined cycle units with a nominal rating of 1000 MW (tested at 1160 MW) (the
“Acadia Project”);
 
WHEREAS, APH and CAH are each 50% owners of APP;
 
WHEREAS, the conduct of APP’s business is governed by that certain Second
Amended and Restated Limited Liability Company Agreement of Acadia Power
Partners, LLC, dated as of May 9, 2003, between APH and CAH (as amended,
supplemented or otherwise modified from time to time, the “LLC Agreement”);
 
WHEREAS, on July 27, 2001, CES and APP entered into that certain twenty (20)
year term Power Purchase Agreement (as amended, supplemented or otherwise
modified from time to time, the “2001 PPA”), pursuant to which APP was to sell
and CES was to purchase electrical capacity, associated energy and other
services related to the Acadia Project in accordance with the terms and
conditions set forth in the 2001 PPA;
 
WHEREAS, on July 27, 2001, Calpine executed a guaranty in favor of APP (the
“2001 PPA Guaranty”), pursuant to which Calpine guaranteed timely payment when
due of the obligations of CES under the 2001 PPA;
 
WHEREAS, on July 1, 2005, APP, APH, CES and CAH executed that certain settlement
agreement (the “Settlement Agreement”) pursuant to which APP and CES settled
certain disputes regarding capacity payments to be made by CES under the 2001
PPA;
 
WHEREAS, in accordance with the Settlement Agreement (i) CES and APH entered
into that certain 2001 PPA Payment Agreement (the “2001 PPA Payment Agreement”),
pursuant to which CES agreed to make payments to APH in connection with certain
of its obligations under the 2001 PPA; (ii) CAH executed a guaranty in favor of
APH, dated August 9, 2005 (the “CAH Guaranty”), pursuant to which CAH guaranteed
 

--------------------------------------------------------------------------------


 
CES’s payment obligations under the 2001 PPA Payment Agreement; and (iii) APP
executed a guaranty in favor of APH, dated August 9, 2005 (the “APP Guaranty”),
pursuant to which APP guaranteed CES’s payment obligations under the 2001 PPA
Payment Agreement in the event that CES and CAH failed to make such payments;
 
WHEREAS, on May 9, 2003, CES and APP entered into an approximately nineteen (19)
year term Power Purchase Agreement (as amended, supplemented or otherwise
modified from time to time, the “2003 PPA”), pursuant to which APP was to sell
and CES was to purchase electrical capacity, associated energy and other
services related to the Acadia Project in accordance with the terms and
conditions set forth in the 2003 PPA; 
 
WHEREAS, on May 3, 2003, Calpine executed a guaranty in favor of APP (the “2003
PPA Guaranty”), pursuant to which Calpine guaranteed timely payment when due of
the obligations of CES under the 2003 PPA;
 
WHEREAS, on or about December 20, 2005 (the “Petition Date”), the Debtors,
including Calpine, CES and CAH, filed voluntary petitions for relief pursuant to
chapter 11 of title 11 of the United States Code, as amended by the Bankruptcy
Abuse Prevention and Consumer Protection Act of 2005 (the “Bankruptcy Code”),
which cases are being jointly administered in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”), Case No.
05-60200 (collectively, the “Chapter 11 Cases”);
 
WHEREAS, APP has filed the following proofs of claim against CES, Case No.
05-60222: (a) proof of claim number 3726, for an alleged general unsecured claim
relating to the 2001 PPA (“POC 3726”); and (b) proof of claim number 3725, for
an alleged general unsecured claim relating to the 2003 PPA (“POC 3725”);
 
WHEREAS, APP has filed the following proofs of claim against Calpine, Case No.
05-60200: (a) proof of claim number 3723, for an alleged general unsecured claim
relating to the 2001 PPA Guaranty (“POC 3723”); and (b) proof of claim number
3724, for an alleged general unsecured claim relating to the 2003 PPA Guaranty
(“POC 3724” and together with POC 3026, POC 3725 and POC 3723, the “Proofs of
Claims”);
 
WHEREAS, APH has filed proof of claim number 3720 against CES, Case No.
05-60222, for an alleged contingent, unliquidated claim relating to the 2001 PPA
Payment Agreement (“POC 3720”);
 
WHEREAS, APH has filed proof of claim number 3719 against CAH, Case No.
05-60265, for an alleged contingent, unliquidated claim relating to the CAH
Guaranty (“POC 3719,” and together with POC 3720, the “2001 PPA Payment POCs”);
 
WHEREAS, APP has asserted that it is owed amounts for capacity payments by CES
under the 2001 PPA and 2003 PPA, which amounts allegedly constitute
administrative expense claims against CES (the “Administrative Expense Claim”),
and pursuant to the “Order Approving Amendments to Power Purchase Agreements and
Resolving, In Part, Motion to Compel Payment of Administrative Claims Filed by
Acadia
 
2

--------------------------------------------------------------------------------


 
Power Partners, LLC,” entered by the Bankruptcy Court on March 22, 2006 [Docket
No. 1102], APP has reserved certain of its rights to assert and litigate the
right to payment by CES on account of the Administrative Expense Claim;
 
WHEREAS, Calpine, CAH and CES dispute the Proofs of Claims filed by APP, the
2001 PPA Payment POCs filed by APH and the alleged Administrative Expense Claim
asserted by APP;
 
WHEREAS, APH has rights to certain Priority Distributions (as defined in the LLC
Agreement) set forth in Sections 12.1 and 13.1 of the LLC Agreement (the
“Priority Distributions”);
 
WHEREAS, CAH desires to sell its ownership interests in APP (the “CAH
Interests”) pursuant to a Bankruptcy Court approved auction process (the
“Auction”), and APH has agreed to serve as the stalking horse bidder at the
Auction;
 
 
WHEREAS, on even date herewith, APH and CAH executed that certain Purchase
Agreement (as may be amended, supplemented or modified from time to time, the
“Purchase Agreement”), pursuant to which CAH will sell its CAH Interests to APH,
subject to higher and better bids at the Auction and Bankruptcy Court approval;
and
 
WHEREAS, in connection with the proposed sale of the CAH Interests at the
Auction, and in order to avoid the uncertainties, risks and expenses attendant
upon further litigation, the Parties now desire (a) to globally resolve,
compromise, settle, and release, once and forever, the Proofs of Claim, the
Administrative Expense Claim, and any and all other outstanding prepetition and
postpetition obligations owed under the 2001 PPA, the 2003 PPA, the 2001 PPA
Guaranty and the 2003 PPA Guaranty, known and unknown (but excluding claims
relating to the 2001 PPA Payment Agreement, the CAH Guaranty and the APP
Guaranty), and (b) as a compromise and settlement, to give the right to CAH to
pay a fixed liquidated amount for APH’s rights to receive, collect or otherwise
assert any claim (both prepetition and postpetition, and known and unknown) for
or on account of the Priority Distributions, the 2001 PPA Payment Agreement, the
CAH Guaranty and the APP Guaranty, and to release, once and forever, the 2001
PPA Payment POCs, all pursuant to the terms and conditions herein (including
Bankruptcy Court approval).
 
NOW, THEREFORE, in consideration of the representations, acknowledgments,
promises and covenants contained herein, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, each Party
hereby voluntarily, intentionally, and upon the advice and guidance of counsel,
agrees as follows:
 
 
PART I
 
DENIAL OF LIABILITY
 
1.  This Claims Settlement Agreement is entered into only for purposes of
settlement and compromise of the matters covered by this Claims Settlement
Agreement in order to avoid the uncertainties, risks and expenses attendant upon
continued litigation between the Parties. Neither this Claims Settlement
Agreement, nor anything contained
 
3

--------------------------------------------------------------------------------


 
herein, nor any act or thing done in connection herewith, is intended to be, or
shall be construed or deemed to be, an admission by any of the Parties of any
liability, fault or wrongdoing.
 
PART II
 
RESOLUTION OF CLAIMS
 
2.  POC 3726 shall be deemed settled and allowed as a prepetition general
unsecured claim against the estate of CES in the aggregate amount of
$185,000,000 in full and complete satisfaction of any and all claims and damages
arising under or relating to the 2001 PPA and the 2003 PPA, including, without
limitation, on account of the rejection of such agreements, but excluding claims
and damages relating to the 2001 PPA Payment Agreement, the CAH Guaranty and the
APP Guaranty (the “Allowed CES Claim”).
 
3.  POC 3723 shall be deemed settled and allowed as a prepetition general
unsecured claim against the estate of Calpine in the aggregate amount of
$185,000,000 in full and complete satisfaction of any and all claims and damages
arising under or relating to the 2001 PPA Guaranty and the 2003 PPA Guaranty,
including, without limitation, on account of any claims arising under such
guaranties on account of the rejection or suspension of the 2001 PPA and the
2003 PPA, but excluding claims and damages relating to the 2001 PPA Payment
Agreement, the CAH Guaranty and the APP Guaranty (the “Allowed Calpine Claim”).
 
4.  Notwithstanding anything else to the contrary herein, APP shall not be
entitled to collect in excess of $185,000,000, plus any interest due and payable
to APP pursuant to and in accordance with CES’s and/or Calpine’s plan(s) of
reorganization if and when such interest is ever due and payable to the class of
creditors of which APP is a member under such plan(s), in the aggregate on
account of the Allowed CES Claim and the Allowed Calpine Claim (together, the
“Settled PPA Claims”).
 
5.  POC 3725 and POC 3724 shall be deemed disallowed and expunged in their
entirety.
 
6.  Effective upon the Settlement Effective Date, APP hereby transfers to CAH
$100,000,000 of each of (i) the Allowed CES Claim and (ii) the Allowed Calpine
Claim; provided, however, that CAH shall not be entitled to collect in excess of
$100,000,000, plus any interest due and payable to CAH pursuant to and in
accordance with CES’s and/or Calpine’s plan(s) of reorganization if and when
such interest is ever due and payable to the class of creditors of which CAH is
a member under such plan(s), in the aggregate on account of such transferred
claim.
 
7.  Effective upon the Settlement Effective Date, APP hereby transfers to APH
$85,000,000 of each of (i) the Allowed CES Claim and (ii) the Allowed Calpine
Claim; provided, however, that APH shall not be entitled to collect in excess of
$85,000,000, plus any interest due and payable to APH pursuant to and in
accordance with CES’s and/or Calpine’s plan(s) of reorganization if and when
such interest is ever due and payable to the
 
4

--------------------------------------------------------------------------------


 
class of creditors of which APH is a member under such plan(s), in the aggregate
on account of such transferred claim.
 
8.  Effective upon the Settlement Effective Date, APP hereby fully and forever
waives, releases and discharges the Administrative Expense Claim, and shall be
forever enjoined and barred from raising or asserting such Administrative
Expense Claim against CES, Calpine their estates and any of their affiliates.
 
9.  EFFECTIVE AS OF THE SETTLEMENT EFFECTIVE DATE, (I) CALPINE, CES AND CAH
HEREBY FULLY AND FINALLY WAIVE, RELEASE, ACQUIT AND FOREVER DISCHARGE APH AND
ITS RELATED PERSONS (AS DEFINED IN THE PURCHASE AGREEMENT) AND APP, AND (II) APH
AND APP HEREBY FULLY AND FINALLY WAIVE, RELEASE, ACQUIT AND FOREVER DISCHARGE
CALPINE, CES AND CAH AND THEIR RELATED PERSONS (AS DEFINED IN THE PURCHASE
AGREEMENT) FROM ANY AND ALL CAUSES OF ACTION, CLAIMS, COUNTERCLAIMS, SUITS,
ATTORNEYS’ FEES, COSTS, CONTROVERSIES, DEMANDS AND OTHER OBLIGATIONS AND
LIABILITIES OF ANY KIND, WHETHER IN LAW OR EQUITY, AND WHETHER KNOWN OR UNKNOWN,
THAT SUCH RELEASING PARTY HAD OR NOW HAS, AND ANY KIND THAT WAS OR MIGHT HAVE
BEEN ALLEGED BY ANY SUCH RELEASING PARTY, IN CONNECTION WITH, ARISING OUT OF OR
RELATING TO THE 2001 PPA, THE 2003 PPA, THE 2001 PPA GUARANTY AND THE 2003 PPA
GUARANTY (EXCEPT TO THE EXTENT ARISING OUT OF OR RELATING TO THE 2001 PPA
PAYMENT AGREEMENT, THE CAH GUARANTY OR THE APP GUARANTY) (IN EACH CASE, IN
RESPECT OF THE PERIOD PRIOR TO, ON OR AFTER THE SETTLEMENT EFFECTIVE DATE),
INCLUDING, BUT NOT LIMITED TO, THE ADMINISTRATIVE EXPENSE CLAIM AND ANY CLAIM BY
CALPINE, CES OR CAH FOR REFUND OF, OR OTHERWISE IN RESPECT OF, THE DRAW BY APH
OF $15,000,000 UNDER THE LETTER OF CREDIT POSTED IN RESPECT OF THE 2001 PPA, THE
2003 PPA , THE 2001 PPA GUARANTY AND/OR THE 2003 PPA GUARANTY, NOTWITHSTANDING
THE FAULT, STRICT LIABILITY, BREACH OF CONTRACT OR NEGLIGENCE, WHETHER SOLE,
JOINT OR CONCURRENT OR ACTIVE OR PASSIVE, OF THE PERSON RELEASED BY THIS
PARAGRAPH 9 OR WHETHER ASSERTED IN CONTRACT, IN WARRANTY, IN TORT, BY STATUTE OR
OTHERWISE; PROVIDED, HOWEVER, THAT THIS SECTION 9 SHALL NOT APPLY TO THE SETTLED
PPA CLAIMS, THE ALLOWED CLAIM IDENTIFIED IN PARAGRAPH 11 BELOW AND THE METERING
CLAIM (AS DEFINED IN THE RELEASE AGREEMENT).
 
10.  Effective as of the Settlement Effective Date, the Parties expressly waive
their respective rights under section 502(j) of the Bankruptcy Code to have the
claims described in Paragraphs 2,3, 9 and 11 reconsidered.
 
11.  Effective as of the Settlement Effective Date, proof of claim number 2837
filed by Cleco Power LLC against CES shall be deemed allowed as a prepetition
general unsecured claim against the estate of CES in the aggregate amount of
$21,814.84.
 
5

--------------------------------------------------------------------------------


 
12.  In the event that CAH does not consummate an Alternative Transaction (as
defined in the Purchase Agreement) or a sale with APH, CAH shall have the right
to pay the Priority Present Value Payment (as defined in the Purchase Agreement)
on or before December 31, 2007. Upon the indefeasible payment to, and receipt
by, APH of the Priority Present Value Payment, without offset or deduction and
free and clear of all liens, by wire transfer or other immediately available
funds (the “Priority Distribution Effective Date”), APH and APP, as applicable,
shall be deemed to have:
 

a.  
waived any and all (i) rights to receive, collect or otherwise assert any claim
for or on account of the Priority Distribution and (ii) rights to receive,
collect or otherwise assert any claim under or on account of the 2001 PPA
Payment Agreement, and all guaranties thereof (including the CAH Guaranty and
the APP Guaranty), and, with respect to both subclauses (i) and (ii), APH and
APP shall be forever barred and enjoined from asserting such rights or claims
against CAH, its estate, and any affiliate of CAH and the 2001 PPA Payment POCs
shall be deemed disallowed and expunged in their entirety; and

 

b.  
consented to amending the LLC Agreement to delete any Priority Distribution
rights of APH from Sections 12.1 and 13.1 of the LLC Agreement.

 
 
13.  EFFECTIVE AS OF THE OCCURRENCE OF BOTH THE SETTLEMENT EFFECTIVE DATE AND
THE PRIORITY DISTRIBUTION EFFECTIVE DATE, (I) CALPINE, CES AND CAH HEREBY FULLY
AND FINALLY WAIVE, RELEASE, ACQUIT AND FOREVER DISCHARGE APH AND ITS RELATED
PERSONS (AS DEFINED IN THE PURCHASE AGREEMENT) AND APP, AND (II) APH AND APP
HEREBY FULLY AND FINALLY WAIVE, RELEASE, ACQUIT AND FOREVER DISCHARGE CALPINE,
CES AND CAH AND THEIR RELATED PERSONS (AS DEFINED IN THE PURCHASE AGREEMENT)
FROM ANY AND ALL CAUSES OF ACTION, CLAIMS, COUNTERCLAIMS, SUITS, ATTORNEYS’
FEES, COSTS, CONTROVERSIES, DEMANDS AND OTHER OBLIGATIONS AND LIABILITIES OF ANY
KIND, WHETHER IN LAW OR EQUITY, AND WHETHER KNOWN OR UNKNOWN, THAT SUCH
RELEASING PARTY HAD OR NOW HAS, AND ANY KIND THAT WAS OR MIGHT HAVE BEEN ALLEGED
BY ANY SUCH RELEASING PARTY, IN CONNECTION WITH, ARISING OUT OF OR RELATING TO
THE PRIORITY DISTRIBUTIONS, THE 2001 PPA PAYMENT AGREEMENT, THE CAH GUARANTY AND
THE APP GUARANTY (IN EACH CASE, IN RESPECT OF THE PERIOD PRIOR TO, ON OR AFTER
THE SETTLEMENT EFFECTIVE DATE), NOTWITHSTANDING THE FAULT, STRICT LIABILITY,
BREACH OF CONTRACT OR NEGLIGENCE, WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE OR
PASSIVE, OF THE PERSON RELEASED BY THIS PARAGRAPH 13 OR WHETHER ASSERTED IN
CONTRACT, IN WARRANTY, IN TORT, BY STATUTE OR OTHERWISE.
 
14.  Effective as of the occurrence of both the Settlement Effective Date and
the Priority Distribution Effective Date, the Parties expressly waive their
respective rights
 
6

--------------------------------------------------------------------------------


 
under section 502(j) of the Bankruptcy Code to have the claims described in
Paragraphs 12 and 13 reconsidered.
 
15.  Effective as of the Settlement Effective Date, the Parties hereby agree and
acknowledge that the 2001 PPA, the 2003 PPA and all guarantees relating thereto
(other than the CAH Guaranty and the APP Guaranty) shall be automatically
terminated and shall be of no further force and effect.
 
PART III
 
FURTHER AGREEMENTS OF THE PARTIES
 
16.  Each of the Parties hereto shall use its commercially reasonable efforts to
cooperate, assist and consult with each other to (a) procure the entry of an
order by the Bankruptcy Court approving this Claims Settlement Agreement as
promptly as practicable, (b) bring about the occurrence of the Settlement
Effective Date and (c) to undertake and complete all actions provided for or
contemplated by this Claims Settlement Agreement. Without limiting the
generality or specificity of any other provision of this Claims Settlement
Agreement, no Party shall take (or fail to take) any action prior to the
Settlement Effective Date that is inconsistent with a good faith effort to
obtain all orders, approvals, confirmations, and authorizations that may be
required to put the Claims Settlement Agreement fully into effect as promptly as
practicable in accordance with all of its terms and conditions.
 
17.  Each of the Parties further agrees to execute and deliver any further
documents which may be required to effectuate and/or carry out the terms of this
Claims Settlement Agreement.
 
18.  Prior to the earlier of the Settlement Effective Date or termination of
this Claims Settlement Agreement pursuant to Paragraph 20 below, the Parties
agree to take (or fail to take) any action in connection with each of the claims
that are the subject matter hereof, so as to ensure that the Parties maintain
their status quo ante with respect to such claims. Following the Settlement
Effective Date, APP and APH agree to cooperate with the Selling Debtor and its
affiliates in any efforts to oppose, prosecute and/or dismiss the pending appeal
relating to the 2001 PPA and 2003 PPA. 
 
PART IV
 
SETTLEMENT EFFECTIVE DATE; TERMINATION
 
19.  Settlement Effective Date. Notwithstanding anything to the contrary, the
compromises and settlements of the Parties hereunder, including the resolution
of the claims as set forth in Paragraphs 2 through 9 and 11 through 13, shall
not become effective until the date (if any) (the “Settlement Effective Date”)
when both: (i) an order approving this Claims Settlement Agreement shall have
been entered by the Bankruptcy Court and shall have become a Final Order (as
defined in the Purchase Agreement) and (ii) the Bankruptcy Court enters the
Bidding Procedures Order (as defined in the Purchase Agreement) and such order
shall not be stayed, reversed, modified or amended as of such
 
7

--------------------------------------------------------------------------------


 
date; provided, however that the compromise and settlement of the Parties under
Paragraphs 12 and 13 shall not become effective until both the Settlement
Effective Date and the Priority Distribution Effective Date occur.
 
20.  Termination. This Claims Settlement Agreement shall terminate: (i)
automatically if the Bankruptcy Court denies entering an order approving this
Claims Settlement Agreement, and such denial becomes a Final Order (as that term
is defined in the Purchase Agreement); or (ii) at the election of Calpine, CAH
or CES (upon written notice to APP and APH), provided that the Settlement
Effective Date has not already occurred, if CAH terminates the Purchase
Agreement pursuant to Section 12.3 of the Purchase Agreement, provided that CAH
is not actively working towards the consummation of an Alternative Transaction
(as that term is defined in the Purchase Agreement).
 
21.  Reservation of Rights. In the event that the Claims Settlement Agreement is
terminated as provided in Paragraph 20, the Claims Settlement Agreement shall be
of no further force and effect and the compromises and settlements provided
herein shall not be effective, and any and all actions taken in connection with
this Claims Settlement Agreement prior to such termination shall be unwound,
whereby returning the Parties to status quo ante. In the event of such
termination, the Parties reserve all of their rights and defenses with respect
to the claims that are the subject matter hereof.
 
PART V
 
MERGER AND INTEGRATION
 
22.  Merger And Integration. The Parties agree and acknowledge that this Claims
Settlement Agreement and the Purchase Agreement and the other Transaction
Documents (as defined in the Purchase Agreement) constitute the entire agreement
of the Parties with respect to the subject matter contained herein. There are no
other agreements, representations, warranties, or other understandings between
the Parties with regard to the subject matter hereof which are not set forth in
this Claims Settlement Agreement and the Purchase Agreement and the other
Transaction Documents (as defined in the Purchase Agreement). This Claims
Settlement Agreement is made and entered into without any reliance on any
statement, promise, inducement, or consideration not recited in this Claims
Settlement Agreement.
 
23.  No Mistake Of Fact. The Parties agree and acknowledge that this Claims
Settlement Agreement shall not be subject to any claim of mistake of fact. The
terms of this Claims Settlement Agreement are contractual and not a mere
recital, and merge all prior discussions, agreements, and transactions of all
kinds pertaining to the matters discussed in this Claims Settlement Agreement.
 
8

--------------------------------------------------------------------------------


 
PART VI
 
CONSTRUCTION
 
24.  Claims Settlement Agreement Jointly Drafted. The Parties agree that this
Claims Settlement Agreement shall not be construed against any Party to this
Claims Settlement Agreement on the grounds that such Party drafted this Claims
Settlement Agreement, but shall be construed as if all Parties jointly prepared
this Claims Settlement Agreement, and any uncertainty or ambiguity shall not on
that ground be interpreted against any one Party.
 
25.  Advice Of Counsel Obtained. The Parties each have obtained the advice of
legal counsel prior to executing this Claims Settlement Agreement, and each
enter into this Claims Settlement Agreement freely and voluntarily and with a
full understanding of its terms and significance.
 
26.  Choice of Law. To the extent not governed by the Bankruptcy Code, this
Claims Settlement Agreement shall be construed and enforced in accordance with
the laws of the State of New York without giving effect to principles of
conflicts of law thereof that would result in the application of the laws of
another jurisdiction.
 
27.  Consent to Venue. The Parties hereby agree that any and all matters related
to the interpretation and enforcement of this Claims Settlement Agreement shall
be subject to the jurisdiction of the Bankruptcy Court and the Parties hereby
consent to such venue.
 
28.  Severability. If any of the provisions, terms, clauses, or waivers or
releases of claims or rights contained in this Claims Settlement Agreement are
declared illegal, unenforceable, or ineffective in a legal or other forum or
proceeding, the Parties agree to negotiate in good faith substitute provisions,
terms, clauses, or waivers or releases that would have, to the maximum extent
possible, identical effect and that would be enforceable.
 
29.  Assignability. No Party shall assign this Claims Settlement Agreement or
any rights or obligations hereunder without the prior written consent of the
other Parties, and any such attempted assignment without such prior written
consent shall be void and of no force and effect; provided that (a) APH may
assign this Claims Settlement Agreement in connection with a sale of all of
APH’s interests in the Company with the prior written consent of the other
Parties, such consent not to be unreasonably withheld, and (b) this Paragraph 29
shall not restrict the transfer of the Settled PPA Claims.
 
PART VII
 
MODIFICATION
 
30.  Writing Required. This Claims Settlement Agreement may not be altered or
amended except in writing signed by the Parties, which writing, if required by
applicable law, is approved by order of the Bankruptcy Court.
 
9

--------------------------------------------------------------------------------


 
31.  No Waiver. The failure of any Party hereto at any time to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any Party hereto of any condition, or the breach
of any term, provision, warranty, representation, agreement or covenant
contained in this Claims Settlement Agreement, whether by conduct or otherwise,
in any one or more instances shall be deemed or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of the breach of any other term, provision, warranty,
representation, agreement or covenant herein contained.
 
 
PART VIII
 
AUTHORITY AND ASSURANCES
 
32.  Authority To Execute Claims Settlement Agreement. Subject to the Bankruptcy
Court’s approval of this Claims Settlement Agreement, each Party represents,
warrants and covenants that it has the full right and authority to enter into
this Claims Settlement Agreement and has the full right and authority to fully
bind itself to the terms and obligations of this Claims Settlement Agreement,
which Claims Settlement Agreement is enforceable against it in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting or relating to the enforcement of creditors’ rights
generally and subject, as to enforceability, to general principles of equity;
and that it has not heretofore assigned, encumbered or in any other manner
transferred to any person or entity all or any portion of the claims released or
to be released by this Claims Settlement Agreement, and will not assign,
encumber or in any other manner transfer to any person or entity all or any
portion of the claims released or to be released by this Claims Settlement
Agreement (except as otherwise expressly set forth herein with respect to the
Settled PPA Claims).
 
33.  Binding Effect. This Claims Settlement Agreement shall be binding upon the
Parties and their respective legal representatives, heirs, successors and
assigns, and upon the successful purchaser of the CAH Interests at the Auction.
This Claims Settlement Agreement shall inure to the benefit of the Parties and
their respective legal representatives, heirs. Other than as explicitly set
forth in this Claims Settlement Agreement, nothing in this Settlement Claims
Agreement is intended to, or does, create any rights in third parties, except
that Cleco Power LLC is a third party beneficiary of Paragraph 11.
 
PART IX
 
EXECUTION
 
34.  This Claims Settlement Agreement may be executed by each Party under a
separate copy, and in such case one counterpart of this Claims Settlement
Agreement shall consist of enough of such copies to reflect the signatures of
all of the Parties. This Claims Settlement Agreement may be executed in two or
more counterparts, each of which shall
 
10

--------------------------------------------------------------------------------


 
 
be deemed an original, and it shall not be necessary in making proof of this
Claims Settlement Agreement or the terms of this Claims Settlement Agreement to
produce or account for more than one of such counterparts.
 
 
PART X
 
NOTICES
 
35.  All notices, requests, demands and other communications under this Claims
Settlement Agreement shall be in writing and shall be deemed to have been duly
given: (a) on the date of service if served personally on the Party to whom
notice is to be given; (b) on the day of transmission if sent via facsimile
transmission to the facsimile number given below and confirmation of successful
transmission is obtained (for this purpose, an activity report of the sender’s
facsimile machine showing the confirmation of successful transmission is
sufficient); (c) on the business day after delivery to Federal Express or
similar overnight courier or the Express Mail service maintained by the United
States Postal Service or (d) on the third business day after mailing, if mailed
to the Party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid and properly addressed, to the party as follows:
 
If to Calpine, CES or CAH:
 


c/o Calpine Corporation
50 West San Fernando Street
San Jose, California 95113
Attention: General Counsel
Facsimile: (408) 794-2434
 
Copy to:
 
Kirkland & Ellis LLP
655 Fifteenth Street, NW Suite 1200
Washington, DC 20005
Attention: Mitchell F. Hertz
Facsimile: (202) 879-5200
 
Kirkland & Ellis LLP
777 South Figueroa Street
Los Angeles, CA 90017
Attention: Bennett L. Spiegel
Facsimile: (213) 680-8500
 
11

--------------------------------------------------------------------------------


 
 
If to APH:
 
Acadia Power Holdings, LLC
2030 Donahue Ferry Road
Pineville, LA 71361-5226
Attention: W. Keith Johnson
Facsimile: (318) 484-7685


Copy to:


Pillsbury Winthrop Shaw Pittman LLP
2 Houston Center
909 Fannin, Suite 2000
Houston, TX 77010-1018
Attention: Sergio Pozzerle
Facsimile: 281-667-3893


King & Spalding LLP
1185 Avenue of the Americas
New York, NY 10036
Attention: Barry N. Seidel
Facsimile: (212) 556-2222


 
 
Any Party may change its address for the purpose of this Paragraph 35 by giving
the other Party written notice of its new address in the manner set forth above.
 
[The remainder of this page is intentionally left blank.]
 
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties, by and through their duly authorized
representatives, have hereunder set their hands and entered into this Claims
Settlement Agreement on the day and year first written above.
 
 
CALPINE CORPORATION      


BY :     /s/ James J. Shield                         
NAME:   James J. Shield                           
TITLE:    Senior Vice President                




CALPINE ENERGY SERVICES, L.P.    


BY :     /s/ James J. Shield                         
NAME:   James J. Shield                           
TITLE:    Senior Vice President                




CALPINE ACADIA HOLDINGS, LLC


BY :     /s/ James J. Shield                         
NAME:   James J. Shield                           
TITLE:    Senior Vice President                




ACADIA POWER PARTNERS, LLC


BY :    /s/ Samuel H. Charlton III             
NAME:   Samuel H. Charlton III               
TITLE:    Management Committee Rep.  




ACADIA POWER HOLDINGS, LLC


BY :    /s/ Samuel H. Charlton III             
NAME:   Samuel H. Charlton III               
TITLE:    Board of Managers                   
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------